MEMORANDUM **
Noel Bravo-Sosa appeals from the district court’s judgment upon limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), concluding that his 293-month sentence would not have been materially different under the advisory Sentencing Guidelines. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Bravo-Sosa contends that the district court failed to adequately state reasons for the sentence, and that the sentence is unreasonable under 18 U.S.C. § 3553(a). However, the district court considered the sentence upon limited remand and determined that it would not have imposed a materially different sentence under an advisory Guidelines system. We conclude that the district court understood the full scope of its discretion following United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.2006). Accordingly, the district court’s decision was reasonable. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.